Department II of the court, composed of Chief Justice Madsen and Justices Owens, González, Stephens, and Yu, considered the petition for review at its November 1, 2016, Motion Calendar. The Department unanimously agreed that the superior court in imposing discretionary legal financial obligations on the Petitioner in connection with his criminal conviction did not adequately address his present and future ability to pay based on consideration of his financial resources and the nature of the burden that the payment of discretionary costs would impose, as required by RCW 10.01.160(3) and this court's decision in State of Washington v. Nicholas Peter Blazina, 182 Wn.2d 827, 344 P.3d 680 (2015). Pursuant to that decision, the superior court must conduct on the record an individualized inquiry into the Petitioner's current and future ability to pay in light of such nonexclusive factors as the circumstances of his incarceration and his other debts, including nondiscretionary legal financial obligations, and the factors for determining indigency status under GR 34. Accordingly,
IT IS ORDERED:
That the Petition for Review is granted only on the issue of imposition of discretionary legal financial obligations and the case is remanded to the Superior Court to reconsider the imposition of the discretionary legal financial obligations consistent with the requirements of State of Washington v. Nicholas Peter Blazina, 182 Wn.2d 827 (2015).
For the Court
/s/ CHIEF JUSTICE